ZIMMERMAN, Justice
(concurring):
I agree with Justice Durham that we do defer to an administrative agency in interpreting a special law. However, I do not think that the interpretation the Commission has placed on sections 35-1-73 and 35-1-74 of the Code falls “within the limits of reasonableness or rationality.” I find no leeway in the plain language of the statute for permitting the Commission to allow the Kenner children to collect compensation not otherwise due them beyond their eighteenth birthdays without any showing of dependency.